Title: To Thomas Jefferson from Jean Pierre Paulin Hector Daure, 10 November 1802
From: Daure, Jean Pierre Paulin Hector
To: Jefferson, Thomas


          
            Monsieur le Président.
            Au Cap, le 19 Brumaire an 11 de larépublique. 10 Novembre 1802.
          
          Je profite du passage du Citoyen Perrin Capitaine, aide de camp du Général en chef Leclerc, Pour vous annoncer que nous avons perdu ce respectable chef dans la nuit du 10 au 11 Brumaire.
          Le Général Rochambeau est appelé par le gouvernement français, au Commandement de cette armée, je l’attends d’un moment à l’autre, il était au port-au-prince.
          J’espére, monsieur le président que la mort du Général en chef Leclerc, ne diminuera point, votre bienveillance pour la Colonie de Saint Domingue.
          nos derniers Succès ont été complets Sur les insurgés.
          Je vous prie, Monsieur le président, d’agréer mes Salutations respectueuses.
          
            J. Daure
          
         
          EDITORS’ TRANSLATION
          
            Mister President.
            At Cap-Français, 19 Brumaire, Year 11 ofthe Republic 10 Nov. 1802
          
          I am taking advantage of the passage of Citizen Perrin, captain and aide-de-camp to commander Leclerc, to inform you that we lost this esteemed leader during the night of 10–11 Brumaire.
          The French government has called General Rochambeau to command the army. I expect him any minute. He was in Port-au-Prince.
          I hope, Mister President, that the death of commander Leclerc will not diminish your good will toward the colony of Saint-Domingue.
          Our most recent victories over the insurgents have been complete.
          Please accept, Mister President, my respectful greetings.
          
            J. Daure
          
        